Citation Nr: 1547882	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  11-00 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for multiple myeloma as a result of exposure to herbicides, to include Agent Orange.  


REPRESENTATION

Appellant represented by:	Charles Romo, Attorney at Law


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to July 1976.  He died in December 2010, with his claim pending on appeal.  

For claimants who died on or after October 10, 2008, as in the instant case, the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) created a new 38 U.S.C. § 5121A, which permits an eligible person to file a request to be substituted as the appellant for purposes of processing a claim to completion.  The appellant, who is the Veteran's widow, requested to be substituted for the Veteran pursuant to 38 U.S.C.A. § 5121A.  The RO granted the appellant's request for substitution.  Accordingly, the Board will address the merits of the claim of service connection for multiple myeloma as a result of exposure to herbicides, to include Agent Orang with the appellant as the substituted party.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the VA form 9, substantive appeal, dated November 15, 2012, the appellant requested a travel Board hearing before a member of the Board.  The November 23, 2012 VA Form 8, Certification of Appeal document indicates that the appellant did not request a hearing.  In April 2015, the appellant's representative noted that she wants an in-person hearing at her local RO.  The record shows that she has not been afforded a Board hearing nor did she withdraw her hearing request.  Thus, the appellant is entitled to a Board hearing.  

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to have the appellant scheduled for a Board travel or videoconference hearing for the issue of entitlement to service connection for multiple myeloma as a result of exposure to herbicides, to include Agent Orange in accordance with her request.  The appellant and her representative should be notified of the date and time of the scheduled hearing.  After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, this issue should be returned to the Board in accordance with appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




